DISSENTING OPINION. McCulloch, C. J. It seems to me, with the utmost respect for the views of- my fellow judges and those who preceded us, that a series of over-technical decisions of this court has made a proceeding for punishment for contempt more difficult and involved than a prosecution for the highest crime known to the law. The present decision of the majority goes a step further than any previous ones, and, I think, overrules some of the cases heretofore decided, in holding that the procedure for the punishment for contempts “committed in the presence or hearing of the courts, or in disobedience to process” is subject to regulation by statute. The Constitution (art. 7, § 62) provides, in substance, that the procedure in such instances is beyond the regulatory power of the Legislature. Ford v. State, 69 Ark. 550; Bryan v. State, 99 Ark. 163. The power to punish for contempt in the presence of the court, or in disobedience of process^ is inherent ill the courts, and the procedure rests upon common-law principles, and not upon regulations enacted by the Legislature. Turk v. State, 123 Ark. 341. The only essentials in the procedure are that the accused shall have notice and an opportunity to make his defense. Conceding, however, that the statute regulating* contempt proceeding’s is applicable, it only provides that, in proceedings other than for contempt committed in the immediate presence of the court, “the party charged shall be notified of the accusation and have a reasonable time to make his defense,” and that “the.substance of his offense shall be set forth in the order or warrant of commitment.” Crawford & Moses’ Digest, §§ 1486, 1487. The statute contains no provision concerning the method of initiating the proceedings. It merely provides, as shown above, that there must be notice and an opportunity to prepare for defense. The distinction between civil and. criminal contempts is recognized, and in York v. State, 89 Ark. 72, and Carl-Lee v. State, 102 Ark. 122, it was held that the proceedings for .civil contempt must be initiated by the injured person, while in criminal contempts the proceedings may be initiated by the courts. Conceding that the better practice in civil contempts is for the injured party to first present his petition to the court and obtain an order of citation to the accused to appear and show cause why he should not be punished, this is not mandatory, and the requirement for notice to the accused is fully met by a notice given by the injured party to the accused that the application to the court will be made at a stated time. The accused is thus given an opportunity to prepare his defense and to be heard by the court before punishment is inflicted. Under this method of procedure nothing is omitted for the protection of the legal rights of the accused. If he has notice of the proceeding’s and fails to appear, he cannot complain merely because the notice was given by the injured party and not by the court. The court acquired jurisdiction by the filing of the petition, and the jurisdiction was complete at the time the court made its? order, even though the petition had not been filed at the time the notice was given. The fact that the notice was given by the party and not by citation of the court, and that the petition was filed after the giving of the notice, is a mere matter of form or detail rather than of material substance, and does not affect the jurisdiction of the court to hear and determine the questions involved. It is stated in the opinion of the majority that no person has the right to hale another into court to answer a charge of contempt, but the answer is, I think, that a notice by the injured party does not “hale” the accused into court — he goes merely on his own volition if he cares to make defense to the charge.